Exhibit 10.34

 

THIRD AMENDMENT

TO

CREDIT AGREEMENT

 

This THIRD AMENDMENT (this “Third Amendment”) to the Credit Agreement (as
defined below), dated as of March 31, 2010 (the “Third Amendment Effective
Date”) is entered into by and among NCO GROUP, INC. (the “Parent Borrower”), NCO
FINANCIAL SYSTEMS, INC. (the “Subsidiary Borrower” and, together with the Parent
Borrower, collectively, the “Borrower”), certain Guarantors under the Credit
Agreement (as defined below) (the “Guarantors”), CITIZENS BANK OF PENNSYLVANIA
(“Citizens”), as Administrative Agent, Citizens Bank of Pennsylvania as sole
Issuing Bank, the Required Lenders and the Swing Line Bank pursuant to the
Credit Agreement.

 

The “Credit Agreement” is that certain Credit Agreement dated as of November 15,
2006, among Collect Acquisition Corp., the Initial Subsidiary Borrower, Collect
Holdings, Inc. (now known as NCO Group, Inc.), a Delaware corporation, the
Subsidiary Guarantors party thereto, the Lenders party thereto, the Issuing
Banks, the Swing Line Bank, Morgan Stanley & Co. Incorporated (“MS&Co”), as
collateral agent for the Secured Parties and Morgan Stanley Senior Funding, Inc.
(“MSSF’) as administrative agent for the Lender Parties, as amended pursuant to
the First Amendment to Credit Agreement dated as of February 8, 2008 pursuant to
which certain provisions of the Credit Agreement were amended and pursuant to
which Citizens replaced MS&Co and MSSF as collateral agent and administrative
agent, and as amended pursuant to the Second Amendment to Credit Agreement dated
as of March 25, 2009 pursuant to which certain provisions of the Credit
Agreement were amended (the “Existing Credit Agreement”), and such Credit
Agreement as it may be further amended, restated, supplemented or otherwise
modified from time to time.  All capitalized terms not otherwise defined herein
have the meanings set forth in the Credit Agreement after giving effect to this
Third Amendment (the “As-Amended Credit Agreement”).

 

A.            The Borrower has requested that the Existing Credit Agreement be
amended to, among other things, modify certain covenants, and permit the
subsequent extension of the Termination Date of the Revolving Credit Facility
and of the Letter of Credit Facility and Swing Line Facility upon consent of the
Issuing Bank and the Swing Line Bank, in each case on terms and subject to
conditions more particularly set forth in this Third Amendment, for certain
subsequently consenting Lenders’ Revolving Credit Commitments.

 

B.            Any Lender that executes and delivers a signature page to this
Third Amendment shall be deemed to have agreed to this Third Amendment.

 

C.            The Required Lenders are willing to effect the amendments set
forth herein on the terms and subject to the conditions of this Third Amendment.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.  AMENDMENT OF THE CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED, EFFECTIVE AS OF THE THIRD AMENDMENT EFFECTIVE DATE, AS FOLLOWS:


 


1.  SECTION 1.01 OF THE CREDIT AGREEMENT (CERTAIN DEFINED TERMS) IS HEREBY
AMENDED BY INSERTING THE FOLLOWING DEFINITIONS IN ALPHABETICAL ORDER:

 

--------------------------------------------------------------------------------


 

“Net Portfolio Collections” means, for any applicable period, without
duplication, (a) the cash and Cash Equivalents received by Parent or its
Subsidiaries pursuant to the payment in satisfaction of receivables or
obligations constituting Portfolio Management Assets during such period, or the
sale, in part, of the Portfolio Management Business (however structured) during
such period (a “Portfolio Sale”), less (b) the sum of the following: (x) the sum
of the following paid during such period: (i) collection or servicing fees in
respect of Portfolio Management Assets, (ii) payments made for Investments in or
purchases of Portfolio Management Assets, (iii) payments of principal or
interest on any Portfolio Management Financing and (iv) dividends or other
distributions by a Portfolio JV or Portfolio Management Subsidiary to any Person
that is not Parent or any of its Subsidiaries, plus (y) the sum of the following
amounts: (i) the reasonable and customary out-of-pocket costs, fees,
commissions, premiums and expenses incurred by the Parent or its Subsidiaries in
connection with such Portfolio Sale, and (ii) federal, state, provincial,
foreign and local taxes reasonably estimated (on a Consolidated basis) to be
actually payable within the current or the immediately succeeding tax year as a
result of any gain recognized in connection with such Portfolio Sale. For the
avoidance of doubt, a sale of the whole Portfolio Management Business (however
structured) is not considered a Portfolio Sale.

 

“Net Portfolio Prepayments” means, with respect to any Fiscal Year, the
aggregate amount of all prepayments of the Term B Advances or Term B Facility
made pursuant to Section 2.06(b)(vii) during such Fiscal Year.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement dated
March 31, 2010 among the Initial Borrower, the Initial Subsidiary Borrower, the
Guarantors, Citizens, and the Lenders party thereto.

 

“Third Amendment Effective Date” has the meaning specified in Section 2 of the
Third Amendment.

 


2.  SECTION 2.06(B)(I) (PREPAYMENTS. MANDATORY) IS HEREBY AMENDED BY DELETING
SUCH SUBSECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

(i) The Borrower shall, (A) on the 90th day following the end of each Fiscal
Year, beginning with the Fiscal Year ending in 2010, prepay an aggregate
principal amount of the Advances comprising part of the same Borrowings in an
amount equal to, (x) at any time when the Leverage Ratio (as at the end of such
Fiscal Year) is greater than or equal to 3.50:1.00, 75% of Excess Cash Flow for
such Fiscal Year minus (I) the aggregate principal amount of all optional
prepayments of Term B Advances made during such period (excluding any amount
funded through the utilization of the Available Excess Cash Flow or with
proceeds from the issuance of Debt or Equity Interests) and (II) Net Portfolio
Prepayments made during such Fiscal Year, and (y) at all other times, 50% of
Excess Cash Flow for such Fiscal Year minus (I) the aggregate principal amount
of all optional prepayments of Term B Advances made during such period
(excluding any amount funded through the utilization of the Available Excess
Cash Flow or with proceeds from the issuance of Debt or Equity Interests) and
(II) Net Portfolio Prepayments made during such Fiscal Year, and (B) on the date
of making any Restricted Payment pursuant to Section 5.02(g)(ii), prepay an
aggregate principal amount of the Advances comprising part of the same
Borrowings in an amount equal to the amount of such Restricted Payment. Each
such prepayment shall be applied first to the principal

 

2

--------------------------------------------------------------------------------


 

installments of the Term B Facility scheduled for amortization and interest
thereon on a pro rata basis and second to the Revolving Credit Facility as set
forth in clause (v) below.

 


3.  SECTION 2.06(B) (PREPAYMENTS. MANDATORY) IS HEREBY AMENDED BY THE ADDITION
OF A NEW CLAUSE (VII) THEREOF, STATING IN ITS ENTIRETY AS FOLLOWS:


 

(vii) The Borrower shall, beginning with the second fiscal quarter of Fiscal
Year 2010, within the 45th day following the end of each of the first, second
and third fiscal quarters of a Fiscal Year, prepay an aggregate principal amount
of the Term B Advances in an amount equal to 75% of the Net Portfolio
Collections for such fiscal quarter; provided that, notwithstanding anything to
the contrary herein, except to the extent that the Borrower otherwise notifies
the Administrative Agent in writing prior to or concurrently with the making of
the applicable payment, any payments on the Term B Facility made during any
fiscal quarter (or during the 45 day period immediately following such fiscal
quarter) shall be deemed to be a payment (or prepayment) made pursuant to this
Section 2.06(b)(vii) with respect to such fiscal quarter until the aggregate
amount required to have been prepaid with respect to such fiscal quarter
pursuant to this Section 2.06(b)(vii) has been paid, whereupon any amounts
prepaid in excess of such amounts shall be deemed to be a payment (or
prepayment) made pursuant to this Section 2.06(b)(vii) with respect to the
immediately succeeding fiscal quarter (or, if such required prepayment under
this Section 2.06(b)(vii) for such immediately succeeding fiscal quarter has
been made, then such payments shall be applied to such prepayment obligations in
respect of the successive fiscal quarters within the same Fiscal Year);
provided, further, that to the extent the aggregate amounts so prepaid during
any Fiscal Year exceeds the amount required to be prepaid with respect to the
first three quarters of such Fiscal Year pursuant to this Section 2.06(b)(vii),
such excess amount shall be subtracted from the amount that the Borrower
otherwise would have been required to prepay pursuant to Section 2.06(b)(i) with
respect to such Fiscal Year.  Each such prepayment shall be applied to the
principal installments of the Term B Facility scheduled for amortization and
interest thereon on a pro rata basis.  Notwithstanding anything to the contrary
herein, for the avoidance of doubt, Section 2.06(b)(ii) shall not apply with
respect to any Portfolio Sales, and any mandatory prepayment obligations
relating to Portfolio Sales shall arise solely under this Section 2.06(b)(vii).
For the avoidance of doubt, Section 2.06(b)(ii) shall apply with respect to the
sale, in whole, of the Portfolio Management Business (however structured) and
any mandatory prepayment obligations relating to such sale shall arise solely
under Section 2.06(b)(ii).

 


4.  SECTION 5.02(F)(XV) (INVESTMENTS IN OTHER PERSONS) IS HEREBY AMENDED BY
DELETING SUCH SUBSECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

(xv)       (A) Investments in and purchases of Portfolio Management Assets made
or held by Portfolio JVs or Portfolio Management Subsidiaries to the extent that
such Investments or purchases are funded by Persons that are not Affiliates of
the Loan Parties and are either joint venturers or investors in or lenders to,
such Portfolio JVs or Portfolio Management Subsidiaries; (B) Investments in and
purchases of Portfolio Management Assets in an aggregate amount not to exceed,
in the case of this clause (B), (x) $20 million of such Investments made in
Fiscal Year 2010, and (y) $10 million of such Investments made in each Fiscal
Year thereafter; and/or (C) Investments in and purchases of Portfolio Management
Assets that are held by Parent or any of its Subsidiaries on the Third Amendment
Effective Date to the extent permitted to be made under this Agreement as in
effect when such investment or purchase was made; provided that,

 

3

--------------------------------------------------------------------------------


 

notwithstanding any other provision of this Agreement or any other Loan
Document, the Parent will not at any time after the Third Amendment Effective
Date, make or hold, or permit any of its Subsidiaries to make or hold, any
Investments in and purchases of Portfolio Management Assets other than as
expressly permitted by this subsection 5.02(f)(xv); and

 


5.  SECTION 5.02(J) (PREPAYMENTS, ETC., OF DEBT) IS HEREBY AMENDED BY DELETING
PART (D) OF CLAUSE (I) THEREOF, AND REPLACING SUCH PART (D) WITH THE FOLLOWING:


 


(D) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
ANY PREPAYMENT, REPURCHASE OR REDEMPTION OF THE SENIOR NOTES, THE SENIOR
SUBORDINATED NOTES OR REFINANCED NOTES (INCLUDING, WITHOUT LIMITATION, PURSUANT
TO OPEN MARKET PURCHASES OR SECONDARY MARKET PURCHASES AT A DISCOUNT) (1) WITH
THE PROCEEDS OF REFINANCED NOTES OR (2) WITH NET CASH PROCEEDS OF EQUITY
INTERESTS (EXCLUDING DISQUALIFIED STOCK) ISSUED BY THE BORROWER, PROVIDED THAT
SUCH PREPAYMENT, REPURCHASE OR REDEMPTION OCCURS WITHIN TWELVE (12) MONTHS
FOLLOWING THE DATE THAT SUCH NET CASH PROCEEDS OF SUCH EQUITY INTERESTS ARE
RECEIVED.


 


6.  SECTION 5.03(N) (REPORTING COVENANTS) IS HEREBY AMENDED BY DELETING SUCH
SUBSECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 


(N)           REPORTING ON INVESTMENTS IN PORTFOLIO MANAGEMENT ASSETS.


 


TOGETHER WITH THE SCHEDULES AND CHIEF FINANCIAL OFFICER CERTIFICATES DELIVERED
PURSUANT TO SECTION 5.03(B) (ANNUAL FINANCIALS) FOR EACH FISCAL YEAR ENDING ON
OR AFTER DECEMBER 31, 2010, COMPUTATIONS AND REPORTING, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, REGARDING THE PURCHASES OF
PORTFOLIO MANAGEMENT ASSETS MADE IN SUCH FISCAL YEAR PURSUANT TO
SECTION 5.02(F)(XV)(B).


 


7.  SECTION 5.04(A) (LEVERAGE RATIO) IS HEREBY AMENDED BY DELETING FROM THE
TABLE IN SUCH SECTION ALL ROWS WITH RESPECT TO ANY MEASUREMENT PERIOD ENDING ON
ANY DATE DURING 2010 OR THEREAFTER AND REPLACING SUCH ROWS WITH THE FOLLOWING:


 

Measurement Period Ending

 

Ratio

 

 

 

March 31, 2010

 

5.75:1

 

 

 

June 30, 2010

 

5.75:1

 

 

 

September 30, 2010

 

5.75:1

 

 

 

December 31, 2010

 

5.75:1

 

 

 

March 31, 2011

 

5.65:1

 

 

 

June 30, 2011

 

5.50:1

 

 

 

September 30, 2011

 

5.25:1

 

 

 

December 31, 2011

 

5.25:1

 

4

--------------------------------------------------------------------------------


 

March 31, 2012

 

5.00:1

 

 

 

June 30, 2012

 

4.75:1

 

 

 

September 30, 2012

 

4.50:1

 

 

 

December 31, 2012

 

4.50:1

 

 

 

March 31, 2013 and thereafter

 

4.00:1

 


8.  SECTION 5.04(B) (INTEREST COVERAGE RATIO) IS HEREBY AMENDED BY DELETING FROM
THE TABLE IN SUCH SECTION ALL ROWS FOR MEASUREMENT PERIODS ENDING ON ANY DATE
DURING 2010 OR THEREAFTER, AND REPLACING THEM WITH THE FOLLOWING:

 

Measurement Period:

 

Ratio

All Measurement Periods ending during 2010

 

1.80:1

 

 

 

Measurement Periods ending on March 31, 2011 and June 30, 2011

 

1.85:1

 

 

 

Measurement Periods ending on September 30, 2011 and December 31, 2011

 

1.90:1

 

 

 

Measurement Periods ending on March 31, 2012 and June 30, 2012

 

1.95:1

 

 

 

Measurement Periods ending on September 30, 2012 and December 31, 2012

 

2.00:1

 

 

 

All Measurement Periods ending during 2013 and thereafter

 

2.10:1


 


9.  THE REQUIRED LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT AT ANY TIME
AFTER THE THIRD AMENDMENT EFFECTIVE DATE BUT PRIOR TO THE TERMINATION DATE OF
THE TERM B FACILITY TO ENTER INTO AN AMENDMENT OF THE CREDIT AGREEMENT THAT
(I) SEEKS TO EXTEND THE TERMINATION DATE OF ALL OR A PART OF THE REVOLVING
CREDIT COMMITMENTS OF ONE OR MORE LENDERS UNDER THE REVOLVING CREDIT FACILITY UP
TO THE TERMINATION DATE OF THE TERM B FACILITY (MAY 15, 2013) WITH THE CONSENT
OF EACH LENDER HOLDING REVOLVING CREDIT COMMITMENTS THAT AGREES TO EXTEND
(PROVIDED AT LEAST A MAJORITY IN AGGREGATE OF THE REVOLVING CREDIT COMMITMENTS
IN EFFECT AS OF THE THIRD AMENDMENT EFFECTIVE DATE ARE SO SIMILARLY EXTENDED),
OR WITH RESPECT TO ANY SUCH LENDER THAT DOES NOT SO CONSENT, A REPLACEMENT
LENDER THAT SHALL AGREE TO ASSUME AND EXTEND ALL OR A PORTION OF SUCH
NON-CONSENTING LENDER’S REVOLVING CREDIT COMMITMENTS FROM AND AFTER THE EXISTING
TERMINATION DATE (BUT, IN EACH CASE, WITHOUT THE CONSENT OF ANY OTHER LENDERS),
(II) TO THE EXTENT SUCH REVOLVING CREDIT COMMITMENTS ARE SO EXTENDED, SEEKS TO
SIMILARLY EXTEND IN WHOLE OR IN PART THE SWING LINE COMMITMENTS AND/OR THE
LETTER OF CREDIT COMMITMENTS UNDER THE SWING LINE FACILITY AND/OR LETTER OF
CREDIT FACILITY, AS APPLICABLE, UP TO THE TERMINATION DATE OF THE TERM B
FACILITY (MAY 15, 2013) WITH THE CONSENT OF SWING LINE BANK AND/OR THE ISSUING
BANK AS APPLICABLE, AND (III) EFFECTS SUCH OTHER AMENDMENTS TO THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN
THE OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT SUCH EXTENSIONS (INCLUDING

 

5

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, MODIFYING THE APPLICABLE MARGIN APPLICABLE TO THE REVOLVING
CREDIT COMMITMENTS BEING EXTENDED, DECREASING THE AGGREGATE AMOUNT OF THE
REVOLVING CREDIT COMMITMENTS IN CONNECTION WITH SUCH EXTENSION AND ALLOCATING
REPAYMENTS AS BETWEEN CONSENTING AND NON-CONSENTING REVOLVING CREDIT LENDERS ON
THE EXISTING TERMINATION DATE TO GIVE EFFECT TO THE EXTENSION). THE BORROWERS
MAY PAY AN EXTENSION FEE TO, AND AS AGREED WITH, SUCH CONSENTING REVOLVING
CREDIT LENDERS, THE SWING LINE BANK, THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT WITH RESPECT TO SUCH EXTENSION WITHOUT HAVING ANY OBLIGATION TO MAKE ANY
ADDITIONAL PAYMENTS WITH RESPECT TO SUCH EXTENSION TO NON-CONSENTING REVOLVING
CREDIT LENDERS OR TERM B LENDERS, WHICH FEES, NOTWITHSTANDING THAT SUCH FEES ARE
PAYMENTS WITH RESPECT TO A COMMITMENT, SHALL NOT CONSTITUTE AN OBLIGATION FOR
PURPOSES OF THE CREDIT AGREEMENT. OTHER THAN AS DESCRIBED ABOVE, THE TERMS
APPLICABLE TO EACH OF THE EXTENDED REVOLVING CREDIT FACILITY, SWING LINE
FACILITY AND LETTER OF CREDIT FACILITY SHALL BE IDENTICAL TO THE TERMS OF THE
APPLICABLE FACILITY IN EFFECT AS OF THE THIRD AMENDMENT EFFECTIVE DATE. NOTHING
HEREIN SHALL BE CONSTRUED TO IMPLY THAT THE REVOLVING CREDIT ADVANCES OF ANY
REVOLVING CREDIT LENDER WILL BE PAID IN FULL LATER THAN THE THEN-CURRENT
TERMINATION DATE OF THE REVOLVING CREDIT FACILITY WITHOUT THE CONSENT OF SUCH
REVOLVING CREDIT LENDER.


 


SECTION 2.  CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS THIRD
AMENDMENT SHALL BE THE DATE ON WHICH ALL OF THE FOLLOWING CONDITIONS PRECEDENT
HAVE BEEN SATISFIED OR HAVE BEEN WAIVED OR DEFERRED BY CITIZENS AS
ADMINISTRATIVE AGENT (EXCEPT THAT ITEM (1) BELOW MAY NOT BE WAIVED OR DEFERRED)
(THE “THIRD AMENDMENT EFFECTIVE DATE”):


 


1.  CITIZENS SHALL HAVE RECEIVED THIS THIRD AMENDMENT, EXECUTED AND DELIVERED BY
A DULY AUTHORIZED OFFICER OF EACH OF THE LOAN PARTIES AND SHALL HAVE RECEIVED
WRITTEN CONSENTS TO THIS THIRD AMENDMENT EXECUTED BY THE REQUIRED LENDERS, THE
ISSUING BANK AND THE SWING LINE BANK.


 


2.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) ON BEHALF OF EACH LENDER
WHO HAS EXECUTED THIS THIRD AMENDMENT, A NONREFUNDABLE AMENDMENT FEE EQUAL TO
0.375% OF THE SUM OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT (WHETHER USED OR
UNUSED) AND OUTSTANDING TERM B ADVANCES AS OF THE THIRD AMENDMENT EFFECTIVE
DATE, WHICH FEE SHALL BE FULLY EARNED AND PAYABLE ON THE THIRD AMENDMENT
EFFECTIVE DATE, AND (II) ALL FEES DUE AND FULLY EARNED AND PAYABLE TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE THIRD AMENDMENT EFFECTIVE DATE,
INCLUDING, TO THE EXTENT INVOICED ON OR BEFORE THE THIRD AMENDMENT EFFECTIVE
DATE, REIMBURSEMENT OR OTHER PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO
BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENTS (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF LATHAM &
WATKINS LLP, COUNSEL TO THE ADMINISTRATIVE AGENT, INCURRED IN CONNECTION WITH
THIS THIRD AMENDMENT).


 


3.  IMMEDIATELY AFTER GIVING EFFECT TO THIS THIRD AMENDMENT, NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS THIRD AMENDMENT, EACH OF THE LOAN PARTIES REPRESENTS AND
WARRANTS TO EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT THAT, AS OF THE
THIRD AMENDMENT EFFECTIVE DATE:


 


1.  THIS THIRD AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
LOAN PARTIES AND THIS THIRD AMENDMENT CONSTITUTES EACH OF THE LOAN PARTIES’
LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS

 

6

--------------------------------------------------------------------------------


 


AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY).


 


2.  THE REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES SET FORTH IN EACH
LOAN DOCUMENT ARE, AFTER GIVING EFFECT TO THIS THIRD AMENDMENT, TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE THIRD AMENDMENT EFFECTIVE DATE, OR,
WITH RESPECT TO REPRESENTATIONS AND WARRANTIES THAT ARE SPECIFICALLY MADE AS OF
AN EARLIER DATE, AS OF SUCH DATE.


 


3.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WILL BE
CAUSED BY THE THIRD AMENDMENT.


 


SECTION 4.  EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
THIRD AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE
A WAIVER OF OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT UNDER THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY
OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
CREDIT AGREEMENT OR ANY OTHER PROVISION OF THE CREDIT AGREEMENT OR OF ANY OTHER
LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL
CONTINUE IN FULL FORCE AND EFFECT (IN EACH CASE AS AMENDED HEREBY).  EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED IN PARAGRAPH 9 OF SECTION 1 HEREOF, NOTHING HEREIN
SHALL BE DEEMED TO ENTITLE THE BORROWER TO A FURTHER CONSENT TO, OR A FURTHER
WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 


UPON AND AFTER THE THIRD AMENDMENT EFFECTIVE DATE, EACH REFERENCE IN THE CREDIT
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN THE OTHER LOAN
DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE
IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE
CREDIT AGREEMENT AS AMENDED HEREBY.  THIS THIRD AMENDMENT IS A “LOAN DOCUMENT.”


 


WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COLLATERAL DOCUMENTS AND
ALL OF THE COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE
PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS UNDER AND AS DEFINED THEREIN.


 


SECTION 5.  FEES, COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT SUCH FEES, AND TO REIMBURSE THE ADMINISTRATIVE AGENT FOR
ITS REASONABLE OUT OF POCKET EXPENSES IN CONNECTION WITH THIS THIRD AMENDMENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF OUTSIDE COUNSEL TO
ADMINISTRATIVE AGENT IN CONNECTION WITH THIS THIRD AMENDMENT, AS HAS BEEN
PREVIOUSLY AGREED BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


SECTION 6.  COUNTERPARTS.  THIS THIRD AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
DELIVERY OF ANY EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS THIRD AMENDMENT
BY FACSIMILE TRANSMISSION OR ELECTRONIC TRANSMISSION SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


 


SECTION 7.  ACKNOWLEDGEMENT AND CONSENT.  EACH GUARANTOR AND THE BORROWER ARE
REFERRED TO HEREIN AS A “CREDIT SUPPORT PARTY” AND COLLECTIVELY AS THE “CREDIT
SUPPORT PARTIES”, AND THE LOAN DOCUMENTS TO WHICH THEY ARE A PARTY ARE
COLLECTIVELY REFERRED TO HEREIN AS THE “CREDIT SUPPORT DOCUMENTS”.

 

7

--------------------------------------------------------------------------------


 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Existing Credit Agreement and this Third Amendment and
consents to the amendment of the Existing Credit Agreement effected pursuant to
this Third Amendment.  Each Credit Support Party hereby confirms that each
Credit Support Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Support
Documents the payment and performance of all “Obligations” under each of the
Credit Support Documents to which is a party (in each case as such terms are
defined in the applicable Credit Support Document).

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Third Amendment.

 

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Third Amendment, the terms of the
Existing Credit Agreement and other Credit Support Documents do not require the
consent of any Credit Support Party (other than the Borrower) for the
effectiveness of the amendments to the Credit Agreement effected pursuant to
this Third Amendment and (ii) nothing in the Existing Credit Agreement, this
Third Amendment or any other Credit Support Document shall be deemed to require
the consent of such Credit Support Party to any future amendments to the
As-Amended Credit Agreement.

 


SECTION 8.  APPLICABLE LAW.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 9.  HEADINGS.  THE HEADINGS OF THIS THIRD AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


SECTION 10.  RELEASE.     IN CONSIDERATION OF, AMONG OTHER THINGS, THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ EXECUTION AND DELIVERY OF THIS THIRD
AMENDMENT, THE BORROWER AND EACH OF THE GUARANTORS, ON BEHALF OF ITSELF AND ITS
AGENTS, REPRESENTATIVES, OFFICERS, DIRECTORS, ADVISORS, EMPLOYEES, SUBSIDIARIES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, “RELEASORS”), HEREBY FOREVER AGREES AND
COVENANTS NOT TO SUE OR PROSECUTE AGAINST ANY RELEASEE (AS HEREINAFTER DEFINED)
IN RESPECT OF, AND HEREBY FOREVER WAIVES, RELEASES AND DISCHARGES, TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE (AS HEREINAFTER DEFINED) FROM ANY
AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS,
RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES OF ACTION, SUITS, DEBTS,
DAMAGES AND CONSEQUENTIAL DAMAGES,  OR CLAIMS WHATSOEVER (COLLECTIVELY, THE
“CLAIMS”), THAT SUCH RELEASOR HAS AS OF THE DATE HEREOF, OF WHATSOEVER NATURE
AND KIND, WHETHER KNOWN OR UNKNOWN, WHETHER ARISING AT LAW OR IN EQUITY, AGAINST
ANY OR ALL OF THE LENDER PARTIES, THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL
AGENT IN ANY CAPACITY AND THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES,
SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING OF THE FEDERAL
SECURITIES LAWS), AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH AND ALL
OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS AND OTHER
REPRESENTATIVES OF EACH OF THE FOREGOING (COLLECTIVELY, THE “RELEASEES”), BASED
IN WHOLE OR IN PART ON FACTS, WHETHER OR NOT NOW KNOWN, EXISTING ON OR BEFORE
THE DATE HEREOF, THAT RELATE TO, ARISE OUT OF OR OTHERWISE ARE IN CONNECTION
WITH ANY OR ALL OF THE LOAN DOCUMENTS OR TRANSACTIONS CONTEMPLATED THEREBY OR
ANY ACTIONS OR OMISSIONS IN CONNECTION THEREWITH.  IN ENTERING INTO THIS THIRD
AMENDMENT, THE BORROWER AND EACH GUARANTOR CONSULTED WITH, AND HAS BEEN
REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY
REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASEES AND HEREBY AGREES AND
ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH ABOVE
DO NOT DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR
THE ACCURACY, COMPLETENESS OR VALIDITY HEREOF.  THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE TERMINATION OF THIS THIRD AMENDMENT, THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

 

Borrower:

 

 

 

 

 

 

 

 

NCO GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Executive Vice President, Finance,

 

 

 

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

NCO FINANCIAL SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantors:

 

 

 

 

 

NCO ACI Holdings, Inc.

 

 

(f/k/a AssetCare, Inc.)

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

NCO Customer Management, Inc.

 

 

(f/k/a RMH Teleservices, Inc.)

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

NCO Funding, Inc.

 

 

 

 

 

 

By:

/s/ Gail Ball

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

NCO Group International, Inc.

 

 

 

 

 

 

By:

/s/ Gail Ball

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

NCO Holdings, Inc.

 

 

(f/k/a Management Adjustment Bureau Funding, Inc.)

 

 

 

 

 

 

By:

/s/ Gail Ball

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

NCO Portfolio Management, Inc.

 

 

(f/k/a NCPM Acquisition Corporation)

 

 

 

 

 

 

By:

/s/ Gail Ball

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

 

NCO Support Services, LLC

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

NCO Teleservices, Inc.

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

NCOP I, LLC

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP II, LLC

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP III, LLC

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP IV, LLC

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP V, LLC

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

 

NCOP VI, LLC

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP VII, LLC

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP VIII, LLC

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP IX, LLC

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP Capital Resource, LLC

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Executive

 

 

 

Vice President, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

NCOP Financing, Inc.

 

 

 

 

 

 

By:

/s/ Gail Ball

 

 

Name:

Gail Ball

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

NCOP Nevada Holdings, Inc.

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

 

NCOP Services, Inc.

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

NCOP/Marlin, Inc.

 

 

 

 

 

 

By:

/s/ Joshua Gindin

 

 

Name:

Joshua Gindin

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

RMH Teleservices Asia Pacific, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Asset Recovery & Management Corp.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

Coast to Coast Consulting, LLC

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Credit Receivables Corporation I

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Greystone Business Group, LLC

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

 

Gulf State Credit, L.L.C.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Jennifer Loomis & Associates, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Old OSI LLC

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Collection Services, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Education Services, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Outsourcing Services, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

 

OSI Outsourcing Services International, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Portfolio Services, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Recovery Solutions, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI SPE LLC

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

OSI Support Services, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Outsourcing Solutions, Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

 

PAE Leasing, LLC

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Pacific Software Consulting, LLC

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Payco American International Corp.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Perimeter Credit, L.L.C.

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Portfolio Acquisitions, LLC

 

 

 

 

 

 

By:

/s/ John R. Schwab

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Professional Recoveries Inc.

 

 

 

 

 

 

By:

/s/ John R. Schwa

 

 

Name:

John R. Schwab

 

 

Title:

Chief Financial Officer, Treasurer and


 


 


 


ASSISTANT SECRETARY

 

--------------------------------------------------------------------------------


 

 

Qualink, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

Systems & Services Technologies, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

Tempest Recovery Services, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

Transworld Systems Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

Union Settlement Administrator, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

Union Settlement Administrator Holdco, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

University Accounting Service, LLC

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

 

 

 

 

AC Financial Services, Inc.

 

 

 

By:

/s/ Gail Ball

 

Name:

Gail Ball

 

Title:

Vice President and Treasurer

 

 

 

 

 

ALW Financial, Inc.

 

 

 

By:

/s/ Gail Ball

 

Name:

Gail Ball

 

Title:

Vice President and Treasurer

 

 

 

 

 

Compass International Services Corporation

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive Vice President, Treasurer and Assistant
Secretary

 

 

 

 

 

Compass Teleservices, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer, Executive Vice President, Treasurer and Assistant
Secretary

 

 

 

 

 

FCA Funding, Inc.

 

 

 

By:

/s/ Gail Ball

 

Name:

Gail Ball

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

FCA Leasing, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Assistant Secretary

 

 

 

 

 

JDR Holdings, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Treasurer and Assistant Secretary

 

 

 

 

 

NCOP X, LLC

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

 

 

 

 

AssetCare, Inc.

 

 

 

By:

/s/ John R. Schwab

 

Name:

John R. Schwab

 

Title:

Chief Financial Officer and Treasurer

 

 

 

NCOP XI, LLC

 

 

 

By:

/s/ Joshua Gindin

 

Name:

Joshua Gindin

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

Lenders:

 

 

 

 

 

LENDER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed:

 

 

 

CITIZENS BANK OF PENNSYLVANIA,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Administrative Agent Signature Page to Third Amendment]

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------